NORTHCUTT, Judge.
Duane Sausville challenges the denial of his petition for writ of habeas corpus. We reverse and remand.
Sausville was sentenced in Pinellas County to two concurrent life sentences. He filed a petition for writ of habeas corpus in Pasco County, where he is housed. The circuit court treated Sausville’s petition as a motion for postconviction relief attacking his sentence. As such, however, the motion should have been filed in Pinel-las County; the Pasco County circuit court did not have the authority to address Saus-ville’s motion as an attack on his sentence. Therefore, we reverse and direct the circuit court on remand either to dismiss Sausville’s motion as attacking a conviction in a county other than the one in which he was convicted, or to transfer it to Pinellas County.
Reversed and remanded.
STRINGER and CANADY, JJ., concur.